DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 11-18-2022.


Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a portion of the axial nozzle includes a solid axial core and an external wall cooperating with each other to define a circular shaped passage therebetween”.  However, Fig. 7, which illustrates a solid axial core and an external wall, does not illustrate a circular shaped passage therebetween because of radii 66 connecting the solid axial core and the external wall.  Air passages forming “circular arcs 64” are disclosed in ¶ [0081] and illustrated in Fig. 7.  However “a circular shaped passage” as currently claimed is not necessarily equal in scope or interpretation to circular arc passages as disclosed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spaeth ‘220 (US 2006/0016220 A1) in view of in view of Trávníček ’03 (Trávníček et al. Annular synthetic jet used for impinging flow mass-transfer. International Journal of Heat and Mass Transfer 46 (2003) 3291-3297.).
Regarding claim 1, Spaeth ‘220 teaches a method for air quenching a glass hollow body elongated along a main axis, including a wall having an external surface and an internal surface formed by a bore extending along the main axis (¶ [0004], [0013], [0052]; glass tube 20, Figs. 1-2), the method comprising:
simultaneously blasting and distributing air jets over the external surface and the internal surface of the glass hollow body (¶ [0013]-[0014], [0053], [0057])
an internal air jet distributed over the internal surface is aligned along the main axis (air jet of central tube 58 aligned along vertical main axis of glass tube 20, Figs. 1-2)
an axial nozzle blasting the internal air jet is positioned substantially external to and above the bore (central tube 58 is external to and above the bore of glass tube 20, Fig. 1).
Spaeth ’220 is silent regarding a portion of the axial nozzle including a solid axial core and an external wall cooperating with each other to define a circular shaped passage therebetween, the internal air jet flowing through the circular shaped passage forming a ring with an opening at a center thereof in a plane transverse to the main axis. In analogous art of air jets for cooling, Trávníček ’03 suggests utilizing a nozzle including a solid axial core and an external wall cooperating with each other to define a circular shaped passage therebetween, an air jet flowing through the circular shaped passage forming a ring with an opening at a center thereof in a plane transverse to a vertical main axis for the benefit of achieving high heat transfer rates with a simple nozzle structure and tunable jet flow characteristics (Abstract; ¶ spanning pp. 3291-3292; Conclusions, p. 3296; Figs. 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spaeth ‘220 by making a portion of the axial nozzle include a solid axial core and an external wall cooperating with each other to define a circular shaped passage therebetween, the internal air jet flowing through the circular shaped passage forming a ring with an opening at a center thereof in a plane transverse to the main axis, as suggested by Trávníček ’03, for the benefit of achieving high heat transfer rates with a simple nozzle structure and tunable jet flow characteristics.
Regarding claim 2, Spaeth ‘220 further teaches the internal air jet is blasted through an axial nozzle opening above the bore (lower opening of central tube 58 is above the bore of glass tube 20, Fig. 1).
Regarding claim 4, Spaeth ‘220 further teaches external nozzles blasting and distributing air jets over the external surface of the glass hollow body (¶ [0013], [0053], [0057]; nozzles 46, Figs. 1-2)
Regarding claim 5, Spaeth ‘220 further teaches the external nozzle extend substantially over an entire height of the external surface of the glass hollow body tube (¶ [0053]; Figs. 1-2)
Regarding claim 6, Spaeth ‘220 further teaches rotating the external nozzles about the main axis during blasting and distributing the air jets over the external surface (¶ [0020], [0055]-[0056]).
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
There are currently no prior art rejections for claim 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741